DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 9,708,072 to Lumbab.  

Regarding claim 1, Kane discloses an engine nacelle inlet (inlet 22) comprising:
An outer barrel (outer barrel 28);
An inner barrel (inner barrel 30);
A forward bulkhead (forward bulkhead 50) having an outer flange coupled to a surface of the outer barrel (outer flange 60), an inner flange coupled to a surface of the inner barrel (inner flange 58), a web connecting the outer flange to the inner flange (body portion 56); and
An aft bulkhead (aft bulkhead 70) having an outer flange coupled to the surface of the outer barrel (outer flange 80), an inner flange coupled to the surface of the inner barrel (inner flange 78), a web connecting the outer flange to the inner flange (aft wall 84), and at least one annular stiffener extending from the web and interposed between the outer flange and the inner flange (strengthening structure 88).  
Kane does not disclose the forward bulkhead having at least one annular stiffener extending from the web and interposed between the inner flange and the outer flange.  However, Kane discloses a strengthening structure 88 attached to aft bulkhead 70.  It would be obvious to a person having ordinary skill in the art to modify Kane to provide a strengthening structure on the forward bulkhead in order to strengthen the forward bulkhead as well.

Regarding claims 2 (dependent on claim 1) and 4 (dependent on claim 1), Kane does not disclose the forward bulkhead having a ratio of a web height to a web thickness in a range of between about 255 and 380 or between about 210 and 410.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the web height and thickness of whatever ratio is needed to provide the desired structural strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 3 (dependent on claim 2) and 5 (dependent on claim 4), Kane does not disclose the web thickness being greater than or equal to 0.0450 inches, and the web height is less than or equal to 17.0 inches or 20.0 inches.  However, it would have been an obvious matter of design choice to make the web of whatever height and thickness was necessary to bridge the gap between the inner and outer barrels and to provide the desired structural strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 6-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 9,708,072 to Lumbab in view of US Patent Application Number 2008/0016844 by Shutrump.

Regarding claims 6 (dependent on claim 1) and 10 (dependent on claim 1), Lumbab does not disclose the forward bulkhead and the aft bulkhead further comprising a plurality of radial stiffeners that are integrally formed with the web, and where each of the plurality of radial stiffeners extend from the outer flange to the inner flange.  

Regarding claims 7 (dependent on claim 6) and 11 (dependent on claim 10), Lumbab as modified by Shutrump further teaches each of the plurality of radial stiffeners intersecting the at least one annular stiffener.  Lumbab discloses annular stiffeners 88, and Shutrump teaches a plurality of radial stiffeners 61 that intersect with annular stiffeners 67.  

Regarding claims 8 (dependent on claim 7), 12 (dependent on claim 11), 16 (dependent on claim 14), Lumbab discloses the at least one annular stiffener is a first annular with a first diameter, and further comprising a second annular stiffener with a second diameter (see 88 and adjacent unnumbered strengthening structure 88 in Figure 3).  

Regarding claims 9 (dependent on claim 8), 13 (dependent on claim 12), 17 (dependent on claim 16), Lumbab as modified by Shutrump further teaches each of a pair of adjacent radial stiffeners intersects the first annular stiffener and the second annular stiffener to form a cell that is capable of undergoing elastic compression bucking at all flight loads that do not exceed fatigue loads.  Lumbab discloses adjacent strengthening structures 88, and Shutrump discloses radial stiffeners 61 that would intersect these strengthening structures to form 

Regarding claim 14, Lumbab discloses a bulkhead for a nacelle inlet of an aircraft engine (inlet 22), the bulkhead comprising:
An annular body (rear bulkhead 70) having an outer flange (80) and an inner flange (78), and a web connecting the outer flange to the inner flange (84); 
At least one annular stiffener disposed on the first side (88).
Lumbab does not disclose a plurality of radial stiffeners disposed on the first side, where each of the plurality of radial stiffeners extend from the outer flange to the inner flange.  However, this limitation is taught by Shutrump.  Shutrump discloses a bulkhead 35 for an inlet assembly 17 comprising a plurality of radial stiffeners 61 integrated with the web and extending from flange 45 to flange 53 (see Figure 4).  It would be obvious to a person having ordinary skill in the art to modify Lumbab using the teachings from Shutrump in order to further strengthen the bulkhead.    

Regarding claim 15 (dependent on claim 14)¸ Lumbab discloses the at least one annular stiffener is integrally formed with the web (see Figure 3).


Regarding claim 18 (dependent on claim 14), Kane does not disclose the forward bulkhead having a ratio of a web height to a web thickness in a range of between about 210 and 410.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the web height and thickness of whatever ratio is needed to provide the desired structural strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 19 (dependent on claim 18), Kane does not disclose the web height is less than or equal to 20.0 inches, and the web thickness being greater than or equal to 0.0450 inches.  However, it would have been an obvious matter of design choice to make the web of whatever height and thickness was necessary to bridge the gap between the inner and outer barrels and to provide the desired structural strength, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 20, Lumbab discloses a method of forming a bulkhead for a nacelle an aircraft engine, the method comprising:
Forming an annular web surface (84) having an inner flange (78) and an outer flange (80); 
Forming at least one annular stiffener on a side of the annular web surface (88).
Lumbab does not disclose forming a plurality of radial stiffeners on the side of the annular web surface.  However, this limitation is taught by Shutrump.  Shutrump discloses a bulkhead 35 for an inlet assembly 17 comprising a plurality of radial stiffeners 61 integrated with the web and extending from flange 45 to flange 53 (see Figure 4).  It would be obvious to a person having ordinary skill in the art to modify Lumbab using the teachings from Shutrump in order to further strengthen the bulkhead.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642